                                                                              i'-i- FTI,ED *T
          Case 2:21-cv-00393-WJ-GJF Document 1                      Filed 04/28/21 Page 1 of 17
                                                                                    UNITED STATES DISTRICT COURT
                                                                                     ALBUQUERQUE, NEW MEXICO
                                                                                                                        ,,

                                                                                     &            APR2      82021
                                                                                                                    td
                                                        .ilt't       v7   .
                                                                                        MTTcHELL R. ELFER$          "
                                                        L, fl(ixtLo <gL,{                           EtERKtm^n


                              TIIE UMTED STATES DrS!TrCT COURT
                           *.TOR
                           IN
                                  THB OISTUCT OF NEW MB)ilCO

                                                     civ,ActionN"             .x \
                                                                                     .?u'*PeT?u#/g(Ff,r=


                                                                                            Plaintiff(s),

(Do not tgo et al.




                                                                                        , Defendant(s).
@o not    tuse   et al.)




                                     A.   PARTIES AND JT'RISDICTION
                                                    is a citizerr   of tL-
                                                                                     tate
                                                                                                               ,.//n,
presentlY resides at
                                                                 Vtt((                                        76)uc1
                           C                                         $a
2.   Defendant
                                                       wcr'l                                                        ur(
whose address is
      I
                                                                                It    Oe timc the claimG)
                                                                                                                    6zato
and who is emPloYed as

                           (it;:;\["r;'#                    7uder color of
                                          d6fqdsnt-at       rs                       state law?
alleged ul ihil'comolaint arose, was this
      x ILM: if your           ans^wer.is
                                             n
                                            "Yey .b:i"av
                                                                               C-
                                't                                    'a rL/ a
          Case 2:21-cv-00393-WJ-GJF Document 1 Filed 04/28/21 Page 2 of 17



                                       lo                              is a bitizen     of
 3.   Defendarit


whose address is

and who is emploYed as                                                                At the time ttre claim(s)


alleeed in this complaint arose, was this defendant acting under color of state law?
      -Y",                             nYes,"
                    uo.' If your answcr is            briefly   explain:
               -(                                                          i
                                                  ./C   f                      rm
                                                                               '€1
(.umore                         to tunusnue   a
sheet     wt    you rt ouiA label "A. PARTIES,' Be sure to inctude each defendail's compleb address and
title.)

 (CHECK    ONE OR BOTH:)
 '---- -- Jurisdiction i" ass.irteO pursuant to 42 US.C1_S 198_3 (fg q!ry.9efendaats) or Biuens-u. Six
Vffi";N;;*rdAgffi;of ied.'Bireau of Narcotia, 403 U.S. 388 (1971) and 28 U.S,C. $ 1331 (for
ftdcral defendants).
        - ioriraiiiion also is invoked pursuant to 28 U.S.C. $ l3a3(a)Q). flf you wish to assert
jffiFOion iroA.t different or additionai statrtos, you may list tlrem below,)




                               of my constitutional rights, privilegg_,
I allese that the following"form                                         or immunities have been violated and
                                                                    -0f
                                                        aleeitions: IIf                             e:qp- lai1
                                                                                                          lain 31y
;1,"1_ tfr;
i1,!i       6ii"*i"a futs
       fi; fiii"*d;-6tr-"1o6r      .the
                                    ttre uasp  of- my alegidons:
                                         basis or-                      more-
                                                                        more-  space- is-noeded- to eiqp-
                                                                               space-is-needed                 any
;ii.r;t6;
,ircg.ti., or to li"st
                   ti6t aaaitionat
                        aAaitionat  supporting   facti, codtinue on a blank  sheet which   you should   label  "D.
cAtrsEoFACTION.',)'                                               t              -, -               nll           ,.


craim     r:        T   il./o                                                                          '5,LLr5

      z7 tu/,             t4te                    7
                                                      art/7                          f,k                 yllo/r5
        Case 2:21-cv-00393-WJ-GJF Document 1 Filed 04/28/21 Page 3 of 17



                                                                                                 places,
Sumortins Facts: flnclude all facts yoU consider importmt, inclrdiry-names ofperyoqs involved,



arytfff
ifftli#."b?frridJ;;;tly ilit, id.n=a"rEnarniis-invor6a.       stdte-tne facts clearly in your own words        i




              "-;;;ii;;"1'; l::r4,
r#ff ;{tirt;,#il, T,
i
    utJJ ru.no( bl"oe frawt
Claim   II:
                             r                 be,"Lt5
                                                               {li,  ;Li
                                                            lo t,:;'Lt,
                                                                         :r ;:{                            ;   i




Supporting Facts:
        Case 2:21-cv-00393-WJ-GJF Document 1 Filed 04/28/21 Page 4 of 17



Claim    III:


Supporting Facts:




l.  Itave vou besun other lawsuits in state or fedcral court dealing with 4q samo ffits involved in this
                             to the conditions of your imprisonment? Yes t/No. .If yoq.answer
   ;y;1oi 6ttowi"s"ia"tiag
".tioo
ir        l"ririui                (Iitdreis mori ftan ofr-e lgyell,jlcscri5'e the atiiiitional lawsuits using
tfris-Jrm" format "."iiffiri,it.-
                   on a Ut.r,t sLeet which you should labil          '8.  PREVIOUS LAWSUITS AND
ADMINISTRATIVE RELIEF.')

a.   Parties to previous lawsuit:

         Ptaintiff(s):

         Defendant(s):

b.   Name and location of court and docket number

c.  Disposition of lawsuit. (For example, was the case dismissed? IVas it appeated?
Is it stiil pendiqg?)


d.   Issues raised:

e. Approximatc date of filing lawsuit:
f.   Approximate date of disposition:


2. I oreviously have sought informal or formal relief fr96 trrc appropriate administrative         offrcials
regarding the aits complained of in Part D.                 '/No'
If your answer is "Yes, " briefly               -Yes
                                     describe how relief was sought and the results.




i;,Jrfl Ti,i#Hj'f*xl'ilftlf         "lffi IlS,'"f **li',1"o=I"n,#,IfJj11ffiI3*"f ffi ;
aamiriistritive remedies were not exhausted.
        Case 2:21-cv-00393-WJ-GJF Document 1 Filed 04/28/21 Page 5 of 17




                         E.- PREYrousLYDrsMrssED ACTIONS OR APPEAIS

 1. If vouareoroceedinsunder2gu.s.c. $ lgl5,pleaselisteachcivil actiono-rap-pal-youhave.brouglrt
             of fire UniteAlSmtes while you wh"
      cburt of
 in a court                                                       ordetained_ln any facilitv
                                                    incarcerated o5.dgtairy{in
                                              were incdrcerated                                Pat_yas oiyq!ry!
                                                                                      taclllty $ayas   orcm$seo
    frivolous, ;;li"i""t,
 il i,ffii"rq.
 as                        ;6ii?fii il.9re   saii l
                malicious, or for failure to state   claim
                                                 ' 't"im
                                                           ,eo*
                                                           uqo11 *4."1'
                                                                 whl..ch rettel ma-y q9 grprcg'   rtease
                                                                         Tl':Ig,v E ryfP*^ lltr:^*i1*-?  ooscnue
;.h                            Irihe4                    ii:t*glili.ptrlrfi:fiP:S'*3$llg#,tl$
                                                tT,9T sneet
       'irl;dtd;;;#.fi..                                      which voi stroia hbel'F' PREvIoUSLY
f*ik#ttit5i$,              Bp'ffif#ffi(t''tnant

a.   Parties to previous lawzuit:

         Plaintiff(s):


         Deftndant(s):

b.   Name and location of court and docket number

c.   Grounds for dismissal: ( ) frivolous   O malicious O failure to    Btste a claim upon which relief may
     be granM.

d.   Approximate date of filing lawsuit:

e.   Approximate date of disposition:




2. Arevou in imminent danger of serious physical injury? 1r,  authoritY or
                                                                             No. If your answer is "Yes, "
                                                                           argument
                                        witligut citing iegal
;ir*" d;;ribe ttrafacts in rttail belgw
 hci*t <xspiti{;;- ar;Wtf ;f;^,                                 .;rL- olLtr canla)ohr vtrtaf                       e5


   conlhf  Cor,l       5/,'ll hir. Br.-tfl,,'ry yrtrbLrrts
 T                 ^^i
                                        G. REOIIEST FOR       RELTET'
                                                                                /
Irequesttbefollowingrelief:,        -        .Af,,(zry'j
                                                  Sarl"  - o^l   fe*foP^*tot/L [-Of
                                                           o,^u rzrr:
                  P;,;'l {**                 'Pr:
      Lclf i,ork''o)                        wd5€5 ' ^Jt m'^f^ | "\c2wt 5l'-
          Case 2:21-cv-00393-WJ-GJF Document 1 Filed 04/28/21 Page 6 of 17




                                                      Original signafire ofirttorrrcy (if any)




L    ca P ( q oa oL5r'[Yt'l|'q
    irl,Vu {i, u'{Wtx'',t6x0,,                        -
                     DECLARATION TJNDER PENALTY OF PERIT]RY
            The undendgned declars under penalty of pe{ur_y t-hqt he/sle is the plaintiff in the above
    action, that he/she hlas read the above complaiai an! thalthe informaffon contained in the complalnt
    is true and corrett. zs u.S.e . fi'1746; fiu.S.C. $ 1621.                , ./
Executedat      (
                                 'w?/b,*Ja
                Case 2:21-cv-00393-WJ-GJF Document 1 Filed 04/28/21 Page 7 of 17

                                                   Grants Police Department
                                                       t05 E RoossvEh, Grints, NM 87020

                                                  Supplemental Narrative RePort


Rc?on Datc                Typc oflncidcnt                                       CoEplsintNo.              CosrSJrnrs
06/03Pot7 1033            MUhDER(OPEN COUT{T)                                   20r7-1,lIi1'              ACTIVE


Datc/Tlmc            Offter ID/Namo                   Desoriplior
o6ll2a0l7    t2l9 209        lhr. cpl. c. whitc       SECOND

Supilerucntrl Nrrrrtlve

 On June g, ZO17 at around 1 100 hours. I Det. Cpl. White the Grants Police Department ry3" called
 for service inference to a homicide that occurred at1104 DelNorte Street in Grants New Mexico
  B7O2O.l arrived at location and briefed with first responding ofiicer, Grants Police Officer Maurice
 Martinez.


  Statement of Officer Maurice Martinez

Officer Martinez stated he was dispatched to above address to conduct a welfarc check on the
tenant there, Mighael Hanh DOB: i gOg. According to Ofiicer Martinez a female caller, Alexandra
Villa DOB: lbaZ was concemed for her friend, Mr. Hanh's safety; because another male subject she
named Michael ValE-ncia DOB: 1g80 was there. Ms. Mlla stated to Officer Martinez that she walked
over to Mr. Hahn's residence and observed Mr. Valencia there. Ms. Mlla agked Mr. Valencia if Mr.
Hannwas ok and he told her "you're not going to want to see him the way he is right nou/r. Ms. Villa
stated that as she was openin6 the front Ooor, she saw a body lying on the kitchen floor with the feet
pointing upwards. Us. Vitti be6ame scared and quickly left thb residence. Ms. Villa called for a
police officer to conduct a welfare check on Mr, Hahn.


 Officer Martinez stated that he was dispatched to above loeation at 10:37 and arived around 10:42
pm. officer Martinez stated he approached the residence and knocked on the front door. Officer
Martinez advised a male subject stated "who the fuck is it". Officer Martinez announced "Grants
Fofi"" Department", the ma6 subject stated 'go away I have a fucking qT'. Oflter Martinez asked
the male iubject to open the door. The male refused to open the door. Officer Martinez repeatedly
asked the male suO;eA to open door. Eventually the male subject_swung the-door op6!. ffic9r. .
naZrtm"r.tated he 6br"rr"ithe male subject holding a hunting rifle. Officer Martinez demanded the
maie suUiect to drop the rifle. Officer Martinez's stated the male qllbj-eclignored his comrnands.
During this time, Officer Martinez stated the male subject'Yeah, I killed that motherfucker. He
deseied to die, he was a child molester, l'll go to prison for murdering him," Officer Martinez stated
these statements were not verbatim, but it was sornething to that effect'

 Officer Martinez stated the male subject threw the rifle on the flodr when Officer Daniet Martinez
arrived. Officers Martinez and Daniel Martinez followed the rnale sqbjegt inslde the residence.
Officer Martinez stated while engaged with the male subject he noticed a subject on the kitchen


                                                      Printcd 06nln0l7 0959
                                                                                               O 1994 - 20!6. tibtnrtbn   TclbohiLr tE- httP/lwwwjliuam




                                                                                                                                                          G
             Case 2:21-cv-00393-WJ-GJF Document 1 Filed 04/28/21 Page 8 of 17

                                     ilrants Police DePartment
                                           105 E Rooscvclt   Grmq NM 87020

                                    Supplemental Narrative RePort


                                                                     ComplahtNo.       Clso Suutg
Rcpoi Date        Typc oflncidcnt
                                                                     2017{$r'          ACTIVE
06/03/20t? t033   MUR.DER (OPEN COUNT)

                                                               z stated it was obvious that the
 .rOi""i*"t dead because,.he didn't see any siEg 9f movement the body'
                                                            of
 The subject was later identified as Michael Scott Hahn.
                                                                                  he was being
 Officer Martinez stated Mr. Hahn was wrapped in a blanket and appearg! 3s.if
                    the back door to outside. bffioer Martinez also advised Mr..Hahn's hands and arms
 J*gJ"Jtot
 were covered"rds
                in blood.
                                                                                 on the subject.
 Officer Martinez advised after viewing Mr. Hahn's body he focused his attention
                                                                            complying with their
 Otficer tr4artinez advised the male su6ject was Taser several times before
 commands.

 Observation

           the crime scene, which was logged by Cibola County Sherffi Deputy.James Mccowen.
                                                                                                           I
 I entered
                                                                                   stairwell. The  shoe
 ,ppior.n"o the front porch and observidsrrod impression on the wooden
                                                                                  door handle, I observed
 impression was covered in what appeared.to be biood. . Next to the inside
                                                    door handle.    I enter  the  residence and further
 *ti"rrppe.red to ne a orooo swipllusr   beiowthe
                                                     in what  appeared      to be  blood. The living room
 observed more shoe impressioninat were covered
                                                           the  living  room    area'     observed what
 ,pp".r"O in Oisarrry. i 6br"rud furniture turned over in                              .l
                                                                                               area, I
                                                                      room.   ln the.kitchen
 ;[p;;;;J to ue a p.inf oi Ufood on the brown carpet in. the living back with his feet pointing
 observed the victim fi"g      ;
                              ih" Roor. The victim'was lying on his
                                                                                             crime
                                                                                                       upward.
                                                                                                   scene,
 H;if oiih"rictim,s uiufwas warped in a btanket. To not further contaminating the
                                                                                                            I


 ;id n;iafproacn the vittim. I waiked out of residence and interviewed Grants Fire and rescue
 Sergeant Mike Maes-

 lnterview with Grants Fire and Rescue Mike Maes
                                                                            to render aid to the victim.
 According to Sgt. Maes, Officer Martinez and he entered the residence
                                                                                   to render aid. sgt.
 sgt. Maes stated ne ieriroved the blanket from over the victim's body in 9rd9r
 Maes stated he observed what appeared to be knife wounds on
                                                                     both side of victim's neck. Sgt.
 Maes also stated tte ,ictim ,pp"rr"A to have     a knife wound in the middle of his chest, the left side
                                                              Maes  stated  he was unable to render aid
 of his shoulder and on tne rishi side of victim's head. Sgt.
 io victim, due to loss of a larger amount of blood'


  MichaelValencia
                                                                       New Mexico            state Police was
  I left the crime scene to obtain a search warrant for the residence.
  cailed for assistant to process crime Scene, pending              t""ttl *"ont'   At the   pol@
                                                                "
                                                               Approving



                                           Printcd 06nln0l7      0959
     Case 2:21-cv-00393-WJ-GJF Document 1 Filed 04/28/21 Page 9 of 17
                                                                               )




   In The IvIAGISTRATE COITRT
                                                                               Fll*#tTi't
   COTINTY OF CIBOI.A
   STATE OFNEWMHilCO

   STATB OF NBTI/

  v8.
             Plaintiff,
                          [&)gcq
                                                                          |        "l#l:H,,q
                                                                              Jl.tril.'":n':c'lljP'r
                                                                              NO:   IvL51-ER-201V00130
  IIIICEAEL VALENCIA,                                                         DA:   CL|T 0375
  DOB: 12-29-1980
  SSN; XXX-XX-XXXX
  ADD: 194 Chinook
             Las Chces, NM 88007

                                   STATEME,NT OT PROBABIA CAUSE

 A.ffiant has prepared this Statement based upon his personal observatims/lsnowledge, the reports of
 ClranB Polioe D€,partuefft officers ]vfaurice Martinez anrt Daniel tdartinea Crants Fire Departneart Sgt
 Mike ldaes, the statements of lvfr. Alexandra Vill4 official hobatiou and Parole records from the State
 of Tel<as, and admissio.ns against intenestmade bythe Defendeul ffic,hael A. Valencia.

 Ou Saturilay, Jtme, 3, 2017, Offtcetldaurice lvlartinez of the Ciran-ts Police Department was on duty, in
 full uniform, aod driving a marfued police vehicle. At approximately 10:37 arn, he was dispatched to 1104
 Del Norte Blvd. in Ciraa6, Cibola Cormty, New Mexioo, in referenoe to a requested welfare oheck call by
 IvIs.   AlerandraVilla oonceminghcrneighborMchael }Iahn ofrha aforesaid addross. Ms. Villawas
                                              tle presenc€ in his homo of the De&,udaot Mohasl A.
 ooncoraed about the welfare of Mr. Ilahn due to
 Valencia. She was concerned due to recent ststem€,ntS made by Valenoia and astions of his which she
 observed. She had been unable to contact Mr. I{ahn sinoe early that monring.

IVIs. Villa went to 1 104 Del Norte Blvd. and encountercd the Defeadmt, Mchael A. Valencia who said
to her, after she entered the reside,nce, "don't look thd way, you're not going to like what you see". l\G.
Villa observed Mr. Hahn lyiug on the kitchea floor par-tially corered with a blanker He was not moving.
There was blood on tho blanket and floor. The home was in serious disarray. She ran to a neig[bor's
house and called 91 1.

 Officerldaruice Iviartinea came on scene at approximately 10:42 am.I\ds Villa hns hystericat and waved
 him dovm. She directed him to the Mchael Hatn resid€nce. Officor lvlaurice Martinez knocked on the
 frorrt door and heard a male subject (labr identified as tho Defendant Miohael A. Valencie) say, "Who
the ftok is if? Go awayl I have a ftc,king gua". OfEoer Mar:rice Martinez yelled Grafis Police
Departuent and drewhis service weapon. He knocked again and demanded eutry. The Defeardaut
repeated he had a gun and told Officer lvlaurice Ivlaitinez to go away. OfEcq Ivlaurice lVlartinez pounded
ou the door and it zudclenly flung open. He saw the Defendant holding a rifle butt dounr on'the floor by
the nook of its barr.el. Officer ldar:rice Martincz yeUed at Dsfondant to drop the gun. He refirsed and
began paoing back and forth. Officer Maurice Martinez then saw the body of decedent Mohael llala
lying on tho kitche,n floor not moving.

Defendant then yelled ai Officer Maurice Martinez words to this effect, Yeah, I killed the motherfircker.
I'll go back to prison for murder. He was a child molester. He desen ed to die; Michael l{ahn had no
Imovyn criminal record for child molesting or sexual offenses.



                                                                                                              r 3I
                                                                                                              g'lU
  Case 2:21-cv-00393-WJ-GJF Document 1 Filed 04/28/21 Page 10 of 17




 Offioer Daniel Martinez of&e Grants Police Deparhent arrived on soeno to assist Officer lUaurice
 Ivlartiuoz. Offioer Daniel lVtrartinez drew his Taser and tho Defendant dropped tho rifle on fte floor.
 Defeardant refrued to obey numerous verbal commands. Officer Maurice Ivlartinez en&reil the kitchen
 and observed Michael llahn lying on his back with his feet pointing upwad wrapped in a blood saoked
 blanket Officer Maudce Martinez saw bloody drag marla indicati:rg an attempt to move Michael l{abn,s
 body out of ttre residence. Michael Hahn was'unreJponsive and not f,rea&ing. His body had signifioant
 amounts of blood on his haads, arms, face and chest.

  Officer Maurico Martinez went back into the liviag room and drew his Taser. Defendant refused to
 comply-with anyinstnrctions and boft ofEcers deployed iheir Tasers. Defendant was tasoil multiplo times
 and still physically resisted tho officers. He broke fiee from tho grasp of Officerl\[aurice Martiniz. He
 threw a book case at OfEoer Maurice Martinez which struck him in the lower leg. Eventually the
 Defendant was subdued and hendouffed.

 OfEcer Maurice Martinez observed sipificant apparent blood steiqs on the olotring and shoes of
 Defenilant. There was fresh blood on the Iiving room carpet. Mchael I{a}n's body had what appeared to
be several puncture wounds inflicted by a knife or other sharp object. Stab wo r"di were seen on the
nect head" ches! shouldet, and amts of Michael ltrahn. Michael Hahn was dooeased at the scene. Graxts
Fire Deparhent Sgt. EMT Mke Maes ooncluded tbat no emergernoy aid was able to bo remdered. It
appeared Mchael l{a}n had died of massive blood loss. There were no ofter persons present in the
residence whe,n Offcer Maurico Martinez arrive4 except for tho Defendant Michael A. Valencia and the
body ofMichrell{ab!.

Pursuant to a Search Warant for the residencg multiple knives and other sharp objects were recovered
by the N€w lVloxico State Police Crime Scene Unit. Several of those items appearad to have blood on
them. The rifle located at the sc@e was also taken into evidence.

A check of criminal records revealed that the Defendant Mic,hael A. Valencia has a feloay conviction for
Aggravated Assault from the State of Texas dating from 2008. It appears the Defendant is still on
Probation or Parole from the State ofTexas until August 2021.

While being processed for booking a wallet with a chain attached to the Dsfendant's pants was
recovered and exalnined. Said wallet was covered with blood- Inside tre wallet belonging to Mchael
Hahn was &o Drive:'s License of Mchael llahn. Defendant made an rrosolicited remarkio Officer
Maurice Martinez while being processed that Michael Hs[n earcd him $500,000 and he had to get it
back.



I SIilEAR OR ATflRM I'I\DER THE PENALIY OX'PERJURY THAT THE FACTS SET
tr.ORTH ABO\M ARE IRIIE TO TTN BEST Of,'lwY KNOWLEDGE AND BEL;IEF. I
T]NDERSTAND IEAT fT IS A CRIMINAI OTT'ENSE SUBJECT TO TETE PENALTY OX'
N&nISONIVIENT TO ]UAI(E A FALSE STATEMENT INA CRIMINAL COMPLAINT.




                                                                  {{'
                                                               Coiey Whfte #209         '2oo
                                                               Detective Corporal
                                                               Grants Police Department



                                                                                                           t,'0€-
                 Case 2:21-cv-00393-WJ-GJF Document 1 Filed 04/28/21 Page 11 of 17




                                                             Gran ts Police Depa rtmen                      t
                                                                 lOt E   Roerrlt Corrr     NM t?mO



                                                                     Arrest Rsport
 Rcpctthtc
 06rl[120171001
                                                                                 Alho Rcq.              Tpc                           lrrucd By                Erp.DtE

 Vchklc      Inlorultloo
l,lense Sur                Typo        Exp.Ycor       Ep.Modh      Rerrral   Trgf       VN

Ycor           Malc               Model                 Styh             ColaTop        Color Dollom


 Employrncnl
CanpanyNcmc                                 JoDTltL                       Sdrcdule

Slrtct                                                City                  Std!       ZrgC&            Phorn    No                   Ext


Etrrcr3mcyCooirct
 EmB'tPncyCoohq i,Lmc                  RclatiooCrlp                 AddrE$                                                                  PtmNo.
Chrryltilormllon
Chorgp                                                                         SttcSLUrE                St EOrrr3:CodB                               &Efery
         Courc Nsmbar                 tocalUc                  Juridiqim                             TvnlClas MI\,Dc                                          Bodtumril
N'(IRDER IOPEN OOT,INO                                                         rLz-t                                                                 rGtI'NY
                                                               STATEJURISDICTIOI{                    FEII)NY                NOBOND                            s0.00
RESISTINO, SYADII{G OR OESTRUCTING AN                    OFFICER               IGZI.I
                                                               STATEJUNISDICTION                     MISD                   cAsH                              $,00e.00


Arcrt lnfornrllor
Arcrt Dae / Tine Arestlng Ofltccr lD . Namc                  8o*lngDac/Tlmc             Bod,lngOlEoerlD-t*omc                         BookhgNunbcr
Its0t ll,l7l0{S 216.Ofc.M.Mnrllncz                           00lBrl0l?   tra0           2t6- Ofc. [t. Mrrlhcr
AICilS
Caurlqr                 Urder     Wddr    Rersar furWotctr                                UrdcrMcdicotiotr TlpcofMcdicrtior
                              tr                                                                tr
Antsl locrtlon
S0tet                                                                    Clty                               Strrc         ZpCodc Ccffi,
I IO{ DEL NONTE BLVD                                                     GRANTS                             NM            8ilt0  ctBotA
Sccor                       Pncinct                   &o                 Wad                 Pdotr, Locotion                      SccondoryLocdim
FELONY

Dllrudr
Fitlt Mirsnda Ddc/Tinlc                                                          Sccrrd   Miroda DrErfirrc
        tr
                    Lcolim
                                                                                        tr             Locadon


Flryrt7dur




                                                                                                                      C   ItDl't011   l&ndrTrffjrl      hr   fu.l*nftns
                   Case 2:21-cv-00393-WJ-GJF Document 1 Filed 04/28/21 Page 12 of 17




                                                               Grants Police Department
                                                                   105 E   Roccrdt, Gnnb, NM t?0?0


                                                                       Arrest Report
 Rcpon    Ddr
06,01,10,? r&r3
  st0L/Nerc                     Fh3alpint Orsr    DNAS$ib
           tr                                             tr
 Altorr.I lotonmilon
 Public   lhlindcr       Nrnrc                          Addrcst
          tr
 fidcrrc loforarlioo
 Rsharcd         Dntc   /fimc            Rclcaring Ofliocr lD -   Norrr      Rclcrrcd To         Hov, RlLoscd            SmtyNotr
    u                                                                                                                    t
Pmp?r3y    lilormrtlor
                                                                                                                             Acknondotd Propcrty Rclc.sc
                                                                                                                                            tr
Quanly
  PnpcnyTrkcn
                           Dcssirticr
                         By                                                                                                         Propqryltclumod     hc



Wcryoru Uscd                             Llgatua/ Rcstmints                       Comnunlcdio Mdhod               Rurc/Appmoch
Arrt   l NotG!




                                                                                                          O lC9r .201[   lrtrh   frdr*gft   hG   hFlhilb.sil
                Case 2:21-cv-00393-WJ-GJF Document 1 Filed 04/28/21 Page 13 of 17




                                          Grants Police Department
                                              loJ E Roolcvctt, Crintr, NM t7tr20

                                             Offencc / Incldent Report
  Rcport Darc           Tpe of lacidoar                                        Oomplri* No                            Crrc   $rnr
  06/0320t71033         MURTTER(OPENCOUNT)                                     20I?.0t3r                              ACTTyE


  $ approximately  10;42am, lanlved on Del Norte. twas uaved dorm by Ms. M1a who t4ns
  hystericalandorylng, pointing to a mobile home down the street. I asred Ms. vltta lf shewas the
  person who called end she nodded her head yas. The female stated
                                                                      'ifs the house with the whlte
  car outside."

 lRa*eO rnypotice vehicle and confirmed the resldence was 1104 tlsl Norte. t exfted and went to the                                          '
 front door. I knocked and a male subject on the other slde responded "vuil-G tuck
                                                                                   ls ii?, I
 out'Grante Polbe Departmenf and the male subject sgid "Go awey! I hane a fucking gun.,i                                         t;ld"
 stepped back from the front door and drew my fir6arm ftom lts hohGr. t knocfed on ItE Oooi again
 and demanded he open lt or I was going to klik it open. The male suOi""t      to6 me lhat he had
 a gun and to go away.                                                    "9;6
  I began pounding on the door and suddenly,
                                               ltfung open reveallng a male subJect shnding lnside
 holding a hunting r[e. The male subiect wis Hlspanii and approximately B'3 tal. 1e outt
                                                                                           6t tne riRe-
 was restlng 9n the floor and the male subJq$ umg.h.ololng.thiheck of th6 uanit. I poin1eri-;t-                                      -
 handgun at the male gubie.qt and bepan yelling at him oirop the gun, fr,i ,ari sirbrict
                                                                                          wa; pacing
 bact and forth and ref.used. to comply wfth my-orders. At Uii ttmel could see someone filng
 kitchen floor. The male.subje$ feibh out loud "Yeah I kllled that motherrucfei.l;it g;
                                                                                              on                                      ili;
 for murder. He wae a child molester, he deserves to die.' I am unabte to recaltthese Btabments
                                                                                                                        ba;ii6il;;;
 verbatim, but the male subJec't dil say somethlng to that efhct

Officer Daniel Martinez (GPD) anlved on soene to assist. I lnstructed Officer Marilnez
                                                                                         to draw hls--
Taser on the male subject and the male
                                        _subfect thryw the n'ne to the floor. The m"f"
retreated further inslde the home 8o we follored him in. Officer Martinez continued "uUi.A
                                                                                      to give tire male
subject verbal commands while twent loward the kltchen to check on Mr. H;hn.

 I went to the kitchen and saw Mr. Hahn lying on his backwith his feet poinlirg
                                                                                  upwards. Mr. Hahn
waq lvnaPPed ln a blanket with the blank6t covering his face. \A/here Ui. nani,siace
                                                                                        wou6 be, i
could see blood soaked.through the blanket. Ther;was bloody Orag;arki oirlne
                                                                                      ktchen floorano
it appeared as if Mr.
                       Fltn y.r.t P."ilg dragged out of the home. t sai,v oooa on ur. t1jilb ii311alj--
arms, and the ftont of his shlrt. Mr. Hahn was unresponsirre and it uras apparent ifrat
                                                                                        ne uras nA-'
breathing.

I went back into the living room wlth. my Taser dEn^ and began yelling
                                                                         at the male subjed to fum
around. He refused to comply so I depio.yed my Taser on trlli.strrying 6lm onttrJtont
                                                                                       ,ifr,ir 6iioli.
The male
          9.uble9t sprung up ind reruiec'to turi around after thi ia;"[rd;;roCo. igraou.d
arm and attempted to tum hlm around but he pulled away from my grasp. fne
                                                                                                                                    ;t
                                                                                ma6 .rlUiirt w"ni-
toward another part of the living room and turned to face Ofiicer Marfn& ard
                                                                                me.

                                                             (Oot.rhtrOny,
                                           Printcd oil0t201? I t3,
                                                                                    O   llol.   2016.   [rbilbaTrttladggir   h frp/m.firm
             Case 2:21-cv-00393-WJ-GJF Document 1 Filed 04/28/21 Page 14 of 17




                                        Grants Police Department
                                            lOt E   Rouedl, Gnntr. NM t?UX,

                                           Offcnre / Incldcnt Rqrort

 Rcpon Deu           Typc of lncidont                                         Comphlnt No,                       CatcSmBi
 c5/tlJ20t7 t033     MURDER (OPEN C()UNI)                                     20r7.t 83t                         ACTIVE


 I reloaded anotherTaser cartridge and the male subJsct plcked up a book case and thrarv it at me
 s.!lft1e..me on my.right te_9, llried advancing toarard the mate subject buttripped overtho book case.
 At this time a black Pitbull, which was lnslde lhe home, approach6d and trled to bite me. lfet[ioifii-
 floor and then flred my.Taseragaln at the male subje.t
                                                             !h" lgud pop from the Taser behg Jepbyed
 scared the Pitbull and it ran off toward a back bedr6om. The Tasei went through another Ssedoni
 cycle but had little effest on the male subject.

 !y,!l,O* my-baton.and.began slrildng the male subfect on hls teft bg. Offlcer Martinez deployed
his Taser on the mde subject and the male gubfec-t t6tt to the floor. oftcer Martinez rilas aOiC tL get
one of the male subje_cf-s hands ctffed and the hab subiest refused to ptace he other one behliO
his bact. I q!r"o gp officer Martinez's Taser which fefi t6 the floor and ielfuered a 3 point fasC to
the rnalesubjgct. Th9 male subJect stit! refused to comply so I activated another cycli and tre maie
subfect placed his other hand behind hb back.

The male subjecl.wasstood.up apl seardred forueapons. During this time, I saw bright red blood
on.the carpetand on the_male gtUect's boots he was wearlng. The male su'b1eA waslscorted
outsiJe and placed lnto Officer Martlnez,s poflce vehide.

fficer  Martinez and I went back lnto the home to conduct a secondary search. Once ins6e, Officer
Martinezwent right, tow_ard the living room and conlirmed there was nbuoAy ebe inslde. lwent left
toward the kitchen and lifted back the blanket which was covering Mr. Hahd's face. Once t removeO
the blanket I confirmed that lt was in fact Michael Hahn wtro t recognlzed from previous encounters,
Mr. Hahn's entire ftce was covered in blood, he was not moving n6rwas he brieathlng.
I had to step over Mr. Hahn's body and wentfurther inslde the r6sHence. I confirmedihere vnas
nobody in the othertwo bedrooms and the bathroom as well. The Pitbullfrom earllerwas inside one
of the bedrooms so I shut the door trapping the dog inside.

officer Martinez and I exited the home and went back oubide. By now, Grants Fire Department
(GFD) Sergeant Mike Maes anived on scene. I asked if he couldgo inslde to confirm Mr. Hahn was
9."9"?tqo and. Sergeant Maes agreed. I escorted Sergeant Maeslnside the home and led him to Mr.
Hahn's body. I observed Sergeant Maes pull back the blanket and chec* for a pulse. Sergeant M.et
advieed he did not feel a pulse. I escorted Sergeant Maes back outslde the home.

During this time, Deputy James McCorven from the Clbola County Sheriffs Office anived and had
set up crime scenetape around the front of the home. Deputy MiCowen started and was keeping
record of the crime scene log.

A few minutes later, Sergeant Moses Marquez of GPD anived on scene. I briefed Sgt. Maquez of


                                                             (cffirtr.Odr)
                                          hinted    06,1ts 101?   tl3S
                                                                                    O lrta.2olar   hfq'rrlolt:trt{hr h t'll,.rhlrr,ttrceol
                Case 2:21-cv-00393-WJ-GJF Document 1 Filed 04/28/21 Page 15 of 17




                                           Grants Police Depmtment
                                                105   t   ltoosaElt, OruE, NM t7@0


                                               Offcnse / Incldent Report

 Rcport   Ddr           Tylcof lnci&nt                                           ComlrinlNo                        Crr.Shnlr
 06tr320t7 t033         MURD8R(OPENCt UNr)                                       20r7.013t                         ACTTVE
 the sltuation and he requested we hav
detalned. The male subiect was taken out of ffiier Martinezs pollce vehide and lre conduc.ted a
Seerch lnoident to Aryest (SlA) of his person. The male subJect how idenffied hlmself as Mlchael
Anthony Valencia. While conduc[ing the SlA, I locst€d a yyailet with a chain affached b it. I do not
recallu,hlfi P-flJs pocket I found lt in but the otherend of the chaln was attached to one of the beh
lgopq on Mr. Valencia's-pants. I removed the wellet from Mr. Valenda's pocket and it was covered-in
blood. I opened the uaallet and saw Mr. Hahn's drive/e license lnEHe.

 Personnelfrom Grants Fire Rescue and Mt. TaylorAmbulanoe began asking Mr. Valencia thelr
gurylion9,.l began taking pholos of Mr. Valenoli on my department issued cimera. I tooli phobs of
the blood thatwas on filr. Valencia'sieans, shirt and UboC. Mr. Vahncia refused anytype of
medical treatment and was plqoed biclc into Offioer Martinez's police vehicle. Omce'r wtbrtinez then
transported Mr. Valencia to GPD for booklng.

I remained on scene and brlefed Lleutenant John Caetaneda and Corporal Corey Whib who
                                                                                          later
anived to assist. I remalned at the soane for another hour and en Oaik to OPO tb *mptete Ute -
booking paperwork.

Whils at GPD, lassisted.Corpora!_Wilte ln collecting Mr. Valencia's clothes and placing them into
brown paper bags for evidence. While Mr. Vabncia was changlng, he kept remait<ing tlat Mr. ffrfrn
owed hlm 500 thotnand dollars and that he had to get lt back.

9nf  allbooking Paqgg,ork
                            IF: qgmpleted, Mr. Vabncia was transported to the Ctbota County
Detentlon Center by Officerc Erik        Galindo and Martinez.

End of Report




                                                                                      O   |tra'   10lq   hoorh T*cbd.l   hr,   Ifrnil.lir.tgr
                        Case 2:21-cv-00393-WJ-GJF Document 1 Filed 04/28/21 Page 16 of 17




                                                                        Grants Police Department
                                                                            lOt E Roocowlt Onnrr NM C?020



                                                                                   Arrect Report
 Rcpod Drt
06,01,10r, t0Jt
Ancsl No.                              Stitc lD No.                   A3cncy ORI                 STN Nunbcr
t0t7A0s8J                                                             NM01t0t00                  3t0r00t705e0
Conploint No.                          CCH Rccord                     Local lD No.               FBI No.
20r?.{tt3r                             N
     Holdfucr            GPD Nun$cr                           Ihportmcnt                        ^AmtlClgificstloo
           tr            20t7-r6r                             GRANTSPD                           NCARENATED

 Arrricc
NonE (Lrs. First Mirtlh Suftr)                        Racc            Sor   DOB    AgpilAnd Agpqr 0605/l{117                          Juwrilc         SSN            Moalka
vALENCIA. TIIICHEAL A                                 HISPAN M              nn9n9$ $        t5                                                        5t$,ft.3t87
                                                      tc
Addrcsccs
k-------*--:t"$-49*s-..--
            rr{cHINooK                                                                 _clrv-*.-.*.      sr.g
                                                                                        lnscRucEs _-___, NM ..apc*_--
                                                                                                              t78ur7 .Qryv
                                                                                                                      t sA --*
PhomNrmDcr                                                                     EmrllAddrilh       .


 Tnc                              Phom                      &UPIN               Tlae                    Emril Ad&rss


Alhlcr
La$ Nonre                                                  First Namc                    Mlddlel.lmc               Sulllx      SSN                          DOB
lhiwrs Licsre                Type               Starc       Erplrcs           Rcsrlohns         MariElSatus      RerldcntStdrrs                 Elhnloity           Lmgnfp
t062il6tI                     DRIVERS           NM          ott,8lz0,t                                           RESIDENT

Pbydcrl tlacdpfta
Hciebt tVoldnt  &dld                             Color Conplcxion E>'cs
                                               Skln                                            TypeofEycwcor                                clv
6103 2N                     STOCKY             BRO1VN DARKBROT BROWN
Hair                     llalr Lcngh      Hdrstylr Bend                          Mu3rochs      Sids   Burns   Mrurcrisms                    Country
Bt    Acl(               sllonT
Scrn/lflrrkr/Trttoo
 Scar      / Mart   /   Truoo     Codc            gody      lrcotion           Short   Doscription              tnng   llccrifliqr
Clothlng
 It:nr     Type                     Color                    MElo'nSt

Educetlon
Read/      Wrltc lctitotlcr                                     Lort OrEde Comptcted           Suttrs
      tr
ldcrilfhrthl            Numbcrr
l-ocdIDX                     LocalsO,                   Surc#                               MllluryIDfl                 Brondr                  Rd(
FBI   il                      NC|C*                        x)c#                             Prspod lD #         Trpc                            bocd By               Ee.Dac




                                                                                                                           O   t9'l   . 1016,   t hm[$Trdcdo$a1 h.   Eydhr.k{um
Case 2:21-cv-00393-WJ-GJF Document 1 Filed 04/28/21 Page 17 of 17
                                                                                st
                                                                                FN
                                                                                tJC
                                                                                                   C
                                                                                 e
                                                                                 r\
                                                                                             (\
                                                                                                   (-
                                                                                                   s
                                                                                                   -'
                                                                                                   C\
                                                                                 (
                                                                                           s."\
                                                                                 ,+ s E"
                                                                                 -F\
                                                                                  S        r.a
                                                                 c         't


                                          'r'3        ;=fi   Z=a                 }( o s--
                                                 =                               o                 e--
                                                 * T, =1{.)                      o          \"\\
                                                                                           --.     \
                                            PF
                                            m;
                                            -4
                                               I.tr' 'B*
                                                  Jt
                                                     ."-:i.*,    j: -, ah
                                                                                  q                o
                                                                                                   q
                                            P     .              ':-'-"                            h'
                                                7 tr, , r{.. i:r*     .', fl1                      (
                                                  c'T1. = i >,itJ                 "{       \
                                                                                           \
                                                   rr1
                                                   g
                                                   U'
                                                                  aP
                                                                  oE
                                                                      -{
                                                                                       F   C\
                                                                                                    f+-
                                                                                                   eq

                                                                                 A                 t\
            b*                \,\                                                                  w
                                                                                                   {'
             r
             h-r-.
                               (J                      !                                           q
              F                             \
           \-s                 \-p                       u\
              s                                          t
               r\
            a   s'.
                                    o
                                     s
                                                         ,>
               C\                   ,t\
                                                         u
                                    \^

              eN                    G=
                                                             f
                                                             0

                *e
                     t\              -L
                                      < n
                                      k_
                                                             t
                     \
                                     s                        b
                                                             -f-
                                                             +
                         r
                         C>           \.^
                                     tr
                                          >-.)
                                      \
                                          a,
